The judgment of the court was pronounced by
Preston, J.
On the 23d of June, 1838, Salvador Migues was duly appointed dative tutor of the plaintiffs, Elodie, Hersilie and Malvina Gonsoulin. He took his oath as tutor, but did not give security as required by law. This being an omission of his own, does not diminish his responsibilities. He was the administrator of the succession of their grand-father, and liquidated their interest in the same at $1021 17¿; he received for them on the liquidation of their grand-mother’s estate, $133 12¿_; and in right of their mother, $300: making $1454 30.
The district court has allowed five per cent interest, in favor of the minors against the tutor, on these sums, from the date of their receipt. We cannot disallow it, as the tutor has rendered no account of the expeditures for the minors. The aggregate amounted, on the 30th September, 1849, when the balance was liquidated, to $1918 32, for which judgment was rendered, with five per cent interest from that date until paid. Code, 353.
The defendant submitted to a judgment and forced alienation of his property at the suit of his wife, on the 18th January, 1844, which the plaintiffs attack as simulated, and intended to defraud them of their rights. They have a legal mortgage to secure their rights from the date of the appointment of their tutor, on the 23d June, 1838. The sale is therefore immaterial to them, especially as the wife of the tutor shows no privilege, and her mortgage, if real, is posterior in date to the plaintiffs’.
It is therefore decreed, that the judgment of the district court be affirmed with costs.